Citation Nr: 1217292	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  08-25 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California



THE ISSUE

Entitlement to a rating in excess of 20 percent for low back strain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechner, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1956 to June 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the St. Petersburg, Florida RO.  The Veteran's claims file is now in the jurisdiction of the Oakland, California RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).

In his August 2008 Form 9 substantive appeal, the Veteran alleged that his [July 2007] VA examination was inadequate, stating that the examiner failed to use any measuring device to evaluate his ranges of motion, that his ranges of motion were not adjusted in accordance with his complaints of pain during the movements in all directions, that he was not asked to perform repetitive motions as the report stated, and that the level of his back pain was not accurately reported on the examination report.  He also stated that he was taking prescribed heavy narcotics on a daily basis in order to perform his daily tasks, which restricted the type of employment he could pursue and the duties he could perform in his present position.

In April 2012, the Veteran's representative noted that the Veteran contends his low back strain has worsened since his most recent VA examination in July 2007.  As the report of that examination is now quite dated (and because the Veteran is competent to observe a worsening of symptoms), a contemporaneous examination is necessary to assess the current severity of the disability.   

The Veteran has indicated that he receives ongoing treatment for his low back disability (i.e., takes daily narcotic medication-which presumably is prescribed).  The most recent treatment records in the record are dated in 2007.  Records of such treatment are pertinent (and may be critical) evidence in the matter at hand, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the providers of all evaluations and treatment he has received for his low back disability since 2007, and releases needed for VA to secure records of any such private treatment.  

The RO should secure for the record copies of the complete evaluation and treatment records from all providers identified.

2.  After the treatment records sought are received, the RO should arrange for an orthopedic examination of the Veteran to assess the current severity of his service connected low back strain.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating spine disabilities, and the findings reported must be sufficiently detailed to allow for rating under those criteria, i.e., note the presence or absence of each symptom in the criteria for ratings above 20 percent under the General Formula.  It should be noted whether the disability encompasses intervertebral disc syndrome, and if so whether the Veteran has had incapacitating episodes of disc disease (bedrest prescribed by a physician), and if so, their frequency and duration.  The examiner should also comment on the expected impact of the symptoms found on the Veteran's everyday and occupational functions, and must explain the rationale for all opinions offered.

3.  The RO should then readjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

